Title: To Benjamin Franklin from Lord Howe, 20 February 1775
From: Howe, Rear Adm. Richard, Viscount
To: Franklin, Benjamin


By February 20 Howe’s negotiations were breaking down. Perhaps for that reason he abandoned communication through his sister, and for the first time wrote Franklin directly. Lord Hyde, he reported with delicate circumlocution, saw no point in meeting with one whose views were irreconcilable with those of the government. Franklin concluded that the Admiral had learned those views from Barclay after the three negotiators met on the 17th, and was also backing away from him. He was annoyed, but all he showed in the answer that follows—ostensibly to Hyde via Howe, actually to both—was a “decent indifference.”
 
No 19
Grafton Street Feby. 20 1775
Not having had a convenient opportunity to talk with Lord Hyde until this morning, on the subject I mentioned when I had, my worthy friend, the pleasure to see you last, I now give you the earliest information of his Lordships Sentiments upon my proposition.
He declares he has no personal Objections And that he is always desirous of the conversation of Men of Knowledge. Consequently in that respect, would have a pleasure in yours. But he apprehends, that on the present American contest, your principles and his, or rather those of Parliament, are as yet so wide from each other, that a meeting meerly to discuss them, might give you unnecessary trouble. Should you think otherwise; Or should any propitious circumstances approximate such distant sentiments, he would be happy to be used as a channel to convey what might tend to harmony, from a Person of credit, to those in power.
And I will venture to advance from my knowledge of his Lordships opinion of Men and things, that nothing of that nature would suffer in the passage. I am with a sincere regard Your most Obedient servant 
Howe
 
Addressed in Mrs. Howe’s hand: To / Docter Franklin
